

	

		III

		109th CONGRESS

		1st Session

		S. RES. 98

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Burr (for himself

			 and Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the University of North Carolina

		  men's basketball team for winning the 2005 National Collegiate Athletic

		  Association Division I Men's Basketball Championship.

	

	

		

			Whereas on April 4, 2005, the

			 North Carolina Tar Heels defeated the Illinois Fighting Illini 75–70 in the

			 finals of the National Collegiate Athletic Association (NCAA)

			 Division I Men’s Basketball Tournament in St. Louis, Missouri;

		

			Whereas the Tar Heels now

			 hold 5 men’s basketball titles, including 4 NCAA tournament titles—the

			 fourth-most in NCAA history;

		

			Whereas the Tar Heels' men’s

			 team has won championships in 1924, 1957, 1982, 1993, and 2005;

		

			Whereas Tar Heels head coach

			 and Asheville, North Carolina, native Roy Williams won his first NCAA title in

			 just his second year coaching the team, improving to 470–116 in 17 seasons as a

			 head coach, and has the best record of any active coach in men’s

			 basketball;

		

			Whereas seniors Jawad

			 Williams, Jackie Manuel, Melvin Scott, Charlie Everett, and C.J. Hooker

			 celebrated 4 years at North Carolina with a Final Four

			 win;

		

			Whereas Sean May was named

			 Most Outstanding Player of the tournament, scoring 26 points and collecting 10

			 rebounds in the final game;

		

			Whereas Tar Heels Raymond

			 Felton and Rashad McCants joined Sean May on the All-Tournament Team, along

			 with Illini players Luther Head and Deron Williams;

		

			Whereas the North Carolina

			 Tar Heels finished the 2004–2005 season with 33 wins and just 4 losses, and won

			 the championship by defeating an Illinois team that tied an NCAA record for

			 wins in a season at 37;

		

			Whereas freshman Tar Heel

			 Marvin Williams helped seal the victory with a tip-in with 1 minute and 26

			 seconds left to play;

		

			Whereas the Tar Heel defense

			 held Illinois to 27 percent from the field in the first half and prevented the

			 Illini from scoring during the last 2 minutes and 37 seconds;

		

			Whereas North Carolina

			 defeated Michigan State 87–71 to earn a spot in the final contest;

		

			Whereas the Tar Heels

			 defeated Oakland and Iowa State in Charlotte, North Carolina, then Villanova

			 and Wisconsin in Syracuse, New York, to advance to the Final

			 Four;

		

			Whereas Albemarle, North

			 Carolina, native Woody Durham has been the radio play-by-play voice of North

			 Carolina’s basketball programs since 1971, and this was his 11th Final

			 Four with the Tar Heels and third national championship call;

		

			Whereas the Tar Heel team

			 members are excellent representatives of a fine university that is a leader in

			 higher education, producing 38 Rhodes scholars, as well as many fine

			 student-athletes and other leaders;

		

			Whereas each player, coach,

			 trainer, manager, and staff member dedicated this season and their efforts to

			 ensure the North Carolina Tar Heels reached the summit of college

			 basketball;

		

			Whereas the Tar Heels showed

			 tremendous dedication to each other, appreciation to their fans, sportsmanship

			 to their opponents, and respect for the game of basketball throughout the 2005

			 season; and

		

			Whereas residents of the Old

			 North State and North Carolina fans worldwide are to be commended for their

			 long-standing support, perseverance and pride in the team: Now, therefore, be

			 it

		

	

		

			That the Senate—

			

				(1)

				commends the champion North

			 Carolina Tar Heels for their historic win in the 2005 National Collegiate

			 Athletic Association Division I Men’s Basketball Tournament;

			

				(2)

				recognizes the achievements

			 of the players, coaches, students, and support staff who were instrumental in

			 helping the University of North Carolina Tar Heels win the tournament;

			 and

			

				(3)

				directs the Secretary of the

			 Senate to transmit a copy of this resolution to University of North Carolina

			 Chancellor James Moeser and head coach Roy Williams for appropriate

			 display.

			

